Citation Nr: 1746033	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disability of the thoracolumbar spine.

2. Entitlement to service connection for a disability of the cervical spine.

3. Entitlement to service connection for arthritis of the hands.

4. Entitlement to service connection for arthritis of the elbows.

5. Entitlement to service connection for arthritis of the knees.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for skin cancer.

8. Entitlement to service connection for hyperlipidemia.

9. Entitlement to service connection for alcohol, drug, and substance abuse, to include as secondary to service-connected disabilities.

10. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

11. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

12. Entitlement to service connection for gout. 

13. Entitlement to a compensable disability rating for bilateral hearing loss.

14. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1972, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran appeared at a Board hearing.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for gout, for erectile dysfunction, and for substance abuse disorder, and entitlement to a compensable disability rating for bilateral hearing loss disability, as well as entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Board hearing in October 2016, which was reduced to writing, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to service connection for a thoracolumbar spine disability, a cervical spine disability, arthritis of the hands, arthritis of the elbows, arthritis of the knees, hypertension, skin cancer, and hyperlipidemia.

2.  The Veteran's PTSD with depression is shown to have been incurred in service as a result of exposure to hostile military activity.


CONCLUSIONS OF LAW

1.  The appeal for service connection for a thoracolumbar spine disability, a cervical spine disability, arthritis of the hands, arthritis of the elbows, arthritis of the knees, hypertension, skin cancer, and hyperlipidemia is withdrawn and the Board does not have appellate jurisdiction to review the claims.  38 U.S.C.A. §7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for PTSD with depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(f)(3) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim; however, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

At the Board hearing in October 2016, which was subsequently reduced to writing, the Veteran withdrew his appeal for service connection for a thoracolumbar spine disability, a cervical spine disability, arthritis of the hand, arthritis of the elbows, arthritis of the knees, hypertension, skin cancer, and hyperlipidemia.

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

If a PTSD stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The record shows that the Veteran spent nearly two years in Vietnam during the Vietnam War.  His duties included those of a radioman and he has reported exposure to aspects of the combat of the war, including while stationed on a barracks ship in Saigon.  He recalled numerous small attacks ranging from rocket-propelled grenades to small arms fire which interfered with his sleep.  At one time he was on a street in Saigon when an explosion went off which left him with ringing in his ears and diminished hearing.  (See Statement in Support, received 01/26/2009, p. 1.)  Ever since that time he had a feeling that something was going to go wrong at any time.

The Veteran has been diagnosed by VA mental health providers, including a psychiatrist and a psychologist with chronic severe PTSD and mild major depressive disorder associated with the PTSD.  His symptoms include distressing memories, distressing dreams at least twice a month, flashbacks and hallucinations, psychological distress, physiological reactivity, emotional numbing, insomnia, irritability, hyper-vigilance, and exaggerated startle response.  (See Medical Treatment Records, received 01/09/2009, pp. 21, 23.)  

A statement by the Veteran's mental health provider was submitted in October 2010.  (See Medical Treatment Record, received 11/07/2011, p. 1.)  The provider stated that the Veteran had been treated for combat-related chronic PTSD, depressive disorder, history of alcohol abuse, and history of polysubstance abuse.  The provider also stated that the Veteran's chronic PTSD is due to his exposure to hostile military activity during the Vietnam War.  The symptoms of PTSD impacted his mood, coping, attention, and concentration skills, as well as causing social avoidance and withdrawal, emotional numbing, exaggerated startle response, flashback, nightmares, irritability, and paranoia.  His chronic low-grade depression was related to PTSD and affected his ability to maintain employment over the years, and both were exacerbated by his decreased hearing.  The provider stated that the Veteran would most likely never be able to resume gainful employment as a result of his service-connected disabilities but would need indefinite treatment with medications and individual and group therapy.

After considering all of the evidence of record, the Board finds that service connection for PTSD is warranted under the provisions of 38 C.F.R. § 3.304(f)(3). The Veteran's PTSD stressors involve his presence in Vietnam, in the city of Saigon, during the Vietnam War, and include exposure to threatened death or serious injury form explosive devices, small arms fire, and rockets, that is, they were based on a "fear of hostile military" activity.  The claimed stressors have been deemed adequate to support the diagnosis of PTSD as given by the VA treating providers, including a psychiatrist and a psychologist.  His symptoms are specifically related to his experiences in Vietnam.  Although the specific incidents reported could not be individually verified, the claimed stressors are consistent with the places and circumstances of the Veteran's service.  (See Military Personnel Records, received 07/10/2008, p. 1, confirming the Veteran's participation in specific campaigns which entitled him to wear to the Vietnam Service Medal.)  Therefore, entitlement to service connection for PTSD is granted.  38 C.F.R. § 3.304(f)(3).  


ORDER


The appeal for service connection for a thoracolumbar spine disability is dismissed.

The appeal for service connection for a cervical spine disability is dismissed.

The appeal for service connection for arthritis of the hands is dismissed.

The appeal for service connection for arthritis of the elbows is dismissed.

The appeal for service connection for arthritis of the knees is dismissed.

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for skin cancer is dismissed.

The appeal for service connection for hyperlipidemia is dismissed.

Entitlement to service connection for PTSD is granted.



REMAND

The Veteran seeks service connection for substance abuse disorder, claimed as secondary to other service-connected disabilities.  The decision above grants service connection for PTSD.  There is information, including a statement submitted by the Veteran's wife, that the Veteran has used alcohol and drugs to self-medicate his PTSD symptoms.  (See Buddy/Lay Statement, received 11/26/2016, p. 3; VA Memo, received 11/20/2015, p. 4.)  A VA examination and opinion is needed to determine if the Veteran's PTSD, to include when considered in conjunction with other service-connected disabilities, caused or aggravated his substance abuse disorder.

The Veteran also seeks service connection for erectile dysfunction.  A review of the record shows that the Veteran has an active diagnosis of erectile dysfunction, although no etiology is shown.  (See Medical Treatment Record, received 03/26/2010, p. 3.)  At the October 2016 Board hearing, the Veteran testified that his VA mental health treatment providers had told him that his erectile dysfunction was related to his service, indicating a possibility that it was secondary to his PTSD.  (See Hearing Testimony, received 10/19/2016, p. 13.)  Given that this decision grants service connection for PTSD, an examination and opinion should be obtained on remand to determine if the Veteran's erectile dysfunction is secondary to PTSD.

The Veteran also seeks service connection for gout, particularly in his left leg and foot.  VA treatment records show that the Veteran has been treated for recurrent episodes of gout.  (See Medical Treatment Record, received 03/26/2010, p. 1.)  At the Board hearing in October 2016, the Veteran testified that he had gout while in service.  (See Hearing Testimony, received 10/19/2016, p. 10.)  He reported symptoms of pain and swelling in his ankle and big toe.  This occurred when he was stationed at Nha Be, Vietnam.  The gout recurred about three years after service separation by his personal physician, who was also his father-in-law.  The provider had since passed and records of this treatment were not available; the Veteran himself participated in destruction of old patient records.  Since that time he had been treated for recurrences of gout at VA.  The Veteran's wife submitted a statement that she had witnessed his episodes of gout, beginning in 1973, as well as regular treatment from her father for the condition.  (See Buddy/Lay Statement, received 10/31/2016, p. 1.)  The Veteran told her that he was first treated for the condition at Than Son Nut hospital while he was in Vietnam in 1971.  The Veteran's service treatment records as contained in the claims file have a handwritten notation that they represent "1 period of service only."  (See STRs, received 06/25/2014, p. 1.)  This indicates that there may be additional service treatment records which should be sought and obtained on remand, to include inpatient hospital records from Vietnam.

The Veteran was granted service connection for hearing loss in the right ear shortly after service separation.  A noncompensable (0 percent) disability rating was assigned effective in April 1972.  During the pendency of this appeal, service connection was also granted for hearing loss in the left ear, with an effective date of June 23, 2008.  The assigned disability rating for bilateral hearing loss disability remained 0 percent (noncompensable).  The Veteran has appealed this rating.  At the Board hearing the Veteran stated that his hearing had continued to worsen since his most recent VA examination in 2010.  In light of this testimony and the number of years that have passed since the most recent VA examination, a new audiological evaluation is necessary on remand.

The Veteran also seeks entitlement to TDIU and has asserted that his PTSD symptoms and his bilateral hearing disability and tinnitus have rendered him unemployable.  This assertion is supported by the October 2010 statement submitted by the Veteran's mental health provider.  (See Medical Treatment Record, received 11/07/2011, p. 1.)  The provider stated that the Veteran would most likely never be able to resume gainful employment as a result of his service-connected disabilities but would need indefinite treatment with medications and individual and group therapy.  At present, however, no disability rating has been assigned for the Veteran's severe chronic PTSD with associated depression.  In addition, the other service connection claims discussed above need to be considered as any additional disabilities which are deemed to be service-connected would be a factor in determining entitlement to TDIU.  Therefore, the claim for TDIU must be deferred until the other claims have been adjudicated.  Once those claims are fully adjudicated, entitlement to TDIU on a schedular, or even an extraschedular, basis should be adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate federal records custodian any outstanding service treatment records for the Veteran, to include any inpatient treatment from Than Son Nhut hospital during his service in Vietnam.  Specifically of interest are any treatment records which reference gout.

In the event that these records cannot be obtained after all due diligence, the Veteran and his representative should be so advised as required under 38 C.F.R. § 3.159(e).

2. Once any outstanding service records have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to address his service connection claims.  The examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that his erectile dysfunction or his gout were incurred in service or are the result of any service-connected disability.

The examiner should address the history of symptoms and treatment for gout as provided by the Veteran at hearing and at examination.  

The examiner should also address the Veteran's statement at hearing that his mental health providers had linked his erectile dysfunction to his service, to include his PTSD and depression.

The examiner is asked to provide a statement of the reasons or rationale for any opinions offered.

3. Afford the Veteran an appropriate VA mental health examination with respect to his claim of service connection for substance abuse disability.  The examiner should offer an opinion as to whether it is at least as likely (probability 50 percent or greater) that his substance abuse disability was caused by his PTSD with depression. 

IF the examiner finds that the substance abuse disability was not caused by PTSD, an opinion should be provided as to whether it is at least as likely as not (probability 50 percent or greater) that it was aggravated (that is, made permanently worse beyond the normal course of the disability) by the Veteran's PTSD with depression.  

IF aggravation is found, the examiner should provide a baseline level of severity for the substance abuse disability prior to such aggravation.

The examiner is asked to provide a statement of the reasons or rationale for all opinions offered.

4. Provide the Veteran with a VA audiological evaluation to determine the current nature and severity of his bilateral hearing loss.  The examination report should include an assessment of the Veteran's hearing loss and its impact on his activities of daily living and his ability to work.

5. The Veteran's claims should then be re-adjudicated, to include the claim of entitlement to TDIU, to include consideration of all evidence received pursuant to the development discussed above.  In the event the benefits sought on appeal are not granted in full, a Supplemental Statement of the Case should be furnished and the Veteran and his representative should be provided an opportunity to respond.  The claims should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


